ON MOTION FOR REHEARING.
WOODLEY, Judge.
In his motion for a rehearing, appellant claims that this court, in its original disposition of this case, erred in several respects, in that we failed to consider some of his bills of exceptions and erroneously disposed of others.
His first complaint is that we failed to consider and dispose of his Bill of Exceptions No. 2 wherein he complains of testimony given by the state’s witness, A. V. Kelley, to the effect that about 3 or 4 P. M. on the 7th day of November, 1948, he went into Dendy’s beer joint; that he noticed two women sitting in a truck parked near the beer joint; that he saw appellant in the beer joint and heard him curse and abuse some people on the outside and he heard him call them all kinds of bitches. He objected to this testimony on the ground that it related to a separate and distinct offense not in anywise con*137nected with the offense for which he was on trial. The objection was overruled and he excepted. The record reflects that one of the women was his wife upon whom he, a few hours later, inflicted serious wounds from the effects of which she died. We think this testimony was admissible as showing the previous relations existing between the parties and on the issue of malice.
Appellant also complains of the disposition made of his Bill of Exceptions No. 8 wherein we said that the evidence objected to had no probative force and worked no injury to appellant.
If we be mistaken as to the pertinency of such evidence, its admission does not constitute error. The matter was first gone into by appellant, and was limited by the trial court in a written charge to the jury. It likewise bore on the question of previous relations existing between appellant and deceased.
All of his other complaints brought forward in his motion have either been discussed in the original opinion or they are deemed to be without merit.
We notice that the sentence, as same appears in the trans-script, fails to apply the indeterminate sentence law. The sentence is therefore ordered reformed so as to sentence appellant to serve not less than two years, nor more than thirty years in the state penitentiary.
The sentence being so reformed, the motion for rehearing is overruled.
Opinion approved by the court.